FILED
                             NOT FOR PUBLICATION                              OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ENRIQUE PUENTES-IBARRA,                          No. 12-70437

               Petitioner,                       Agency No. A024-341-618

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Enrique Puentes-Ibarra, a native and citizen of Mexico, petitions pro se for

review of an order of the U.S. Department of Homeland Security (“DHS”)

reinstating his prior order of removal. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review DHS’s reinstatement order because Puentes-

Ibarra filed his Petition for Review beyond the statutory 30-day filing deadline.

See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later than 30

days after the date of the final order of removal.”); see also Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003) (“[T]he ‘[t]ime for filing a review petition begins to run

when the [agency] complies with the terms of federal regulations [governing

service of the agency’s decision].’” (citation omitted)). Puentes-Ibarra’s opening

brief does not contain any assertion of nonreceipt of the reinstatement order. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“[W]e generally will not

take up arguments not raised in an alien’s opening brief before this court.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      12-70437